Citation Nr: 1327144	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, diagnosed as a healed right meniscal tear.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel






INTRODUCTION

The Veteran served on active duty from March 1994 to December 2001.

This matter is on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran subsequently testified before the undersigned hearing officer in October 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board determines that additional development is required before the claim can be adjudicated. 

Specifically, while the Veteran's service treatment records reflect treatment for right knee symptomatology while he was on active duty in 1994, 1999 and 2000, a VA examiner provided an opinion in May 2012 that it was less likely than not that his current knee disorder is related to those in-service incidents.  In providing this opinion, the examiner opined that the absence of any swelling or instability in the knee, and the long periods of time where there was no treatment, made it more likely that his current right knee disorder was instead related to a post-service occupational injury that occurred in 2003.  

However, none of the records related to the Veteran's post-service treatment is actually of record, and the VA examiner's understanding of the Veteran's post-service knee pathology was based solely on the Veteran's own recollections.  In the Board's view, even though the absence of these records might not render the examination and opinion inadequate per se, the probative value of this opinion is somewhat diminished by the fact that these records were not reviewed.  

While the evidence of record indicates that the Veteran was sent a letter to his address of record in January 2011, informing him of his and VA's respective duties for obtaining any potentially relevant evidence, he asserted in May 2009 that he never received this letter.  Typically, it is presumed that government officials "have properly discharged their official duties," and that the Veteran should have received this letter unless there is clear absence to the contrary.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  However, in this case, the Board finds that it would be fundamentally unfair to adjudicate this claim without at least making a diligent attempt to acquire these post-service treatment records from 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran which complies with VA's duty to notify and assist under 38 C.F.R. § 3.359 (2012).  The letter should inform him of what evidence is required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It should also provide the Veteran with notice of what type of information and evidence is needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  

2.  After obtaining the Veteran's authorization, attempt to acquire the records related to all post-service private treatment he has received relating to his right knee disorder.  Particular attention should be paid to the treatment he received in North Carolina and Virginia following his injury in 2003. See Hearing Transcript as pp. 6-12.  All evidence related to any Workers Compensation claim filed in either North Carolina or Virginia that is related to this injury should also be acquired.  

If the Veteran has received treatment from any VA medical facility, these records should also be obtained.  

3.  After the above development has been completed, forward the claims file to the VA examiner who examined the Veteran in May 2012.  This examiner should be asked to review all of the newly acquired evidence and express an addendum opinion as to whether it is whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that the Veteran's right knee disorder is etiologically related to his active duty symptoms.  

This opinion must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports. The examiner should consider the Veteran's lay statements regarding the incurrence of this disorder.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the examiner who performed the examination in May 2012 is no longer available, the claims file should be forwarded to a new examiner.  A new examination is not necessary unless the new examiner determines that one is required.  If an examination is deemed necessary, all indicated testing should be accomplished.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


